            Case 1:20-cr-00023-DLI Document 19 Filed 02/11/20 Page 1 of 2 PageID #: 60
                                 BRAFMAN & ASSOCIATES,                   P.C.
                                              ATTORNEYS AT LAW

                                        767 THIRD AVENUE, 26TH FLOOR

                                          NEW YORK, NEW YORK 10017

                                          TELEPHONE: (212) 750-7800

                                           FACSIMILE: (2121 750-3906

                                       E-MAIL: ATTORNEYS@BRAFLAW.COM

BEN.JAMIN BRAFMAN
                                                                                              ANDREA L. ZELLAN
  MARK M. BAKER                                                                              .JOSHUA D. KIRSHNER
    O. COUNSEL                                                                                 .JACOB KAPLAN
 MARC A . AGNIFILO                                                                            TENY R. GERAGOS
    O. COUNSEL                                                                                  ADMITTED IN NY & CA

                                                                                                STUART GOLD

                                                                  February 11, 2020

       The Honorable Dora L. Irizarry
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                      Re: United States v. Daniel E. Russo, 20 Cr. 23 (DLI)

       Dear Judge Irizarry:

            This letter is submitted in response to the Government's February 7,2020, letter (Dkt.
       # 17) requesting that your Honor conduct a brief Curcio inquiry of Mr. Russo at the
       February 27, 2020 court appearance.

            Counsel for Mr. Russo agrees that a brief inquiry is appropriate because a former
       associate attorney of this firm represented Dr. John Joseph, one of the physicians who
       allegedly wrote some of the prescriptions in this case that were subsequently filled at Mr.
       Russo's pharmacy.

           We note that counsel for Mr. Russo will fully cooperate with Curcio counsel who has
       been appointed by your Honor, and we do not object to the questions outlined in the
       Government's letter that the Court will ask Mr. Russo at the Curcio inquiry.

              We also note that Mr. Russo intends to waive any potential or actual conflict in this
       matter. Furthermore, to completely remove this issue from the case, we also represent
       that, in the unlikely event Dr. Joseph is called as a trial witness, we will arrange for counsel
       not associated with Brafman & Associates to conduct the cross-examination of Dr.
       Joseph. Moreover, because we do not believe that Dr. Joseph ever actually met Mr.
       Russo, we are confident that any evidence concerning Dr. Joseph might very well be
       admitted through stipulation. Nevertheless, if he is called as a witness, counsel from
       outside my firm will conduct the cross-examination.
    Case 1:20-cr-00023-DLI Document 19 Filed 02/11/20 Page 2 of 2 PageID #: 61


BRAF"MAN & ASSOCIATES,           P.C.

    Thank you for the courtesy this Court has always extended to counsel in all matters.

                                                      Respectfully submitted,




                                                      Benjamin Brafman
 cc: AUSA Nomi Berenson (via ECF)




                                           2
